DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (to Figures 2A-3) in the reply filed on November 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-12, 15-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II-IX, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one actuator, in particular at least one winch” (claim 3 line 7 and claim 17 line 6, as neither an actuator nor winch are shown), “at least one additional actuator” (claim 13 line 2), “the articulation point” (claim 14 line 2), and “the slewing ring” (claim 14 line 3), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “the derrick head” (line 3) lacks antecedent basis.
Further regarding claim 1, the term “its” (line 7) renders the claim indefinite because the limitation is unclear as to what claimed structure “its” refers to in the claim.  For this office action, “its” will be considered as referring to a luffing angle of the at least one luffable, rearwardly aligned ballast adjusting boom.
Regarding claim 2, “the ballast adjusting boom head” (lines 3-4) lack antecedent basis.
Regarding claim 3, this claim claims “the connecting means is formed by a first connecting means, in particular
Further regarding claim 3, this claim claims “a second connecting means, in particular a stranding” (see lines 4-5).  This limitation renders the claim indefinite because the limitation is unclear as to whether or not a stranding is being positively claimed.  Is the limitation claiming a second connecting means comprising a stranding?  For this office action, this limitation will be considered as claiming a second connection means, and not necessary requiring the second connection means to be a stranding.  Other connection structure, that is not a stranding, can meet the claimed second connection means. 
Further regarding claim 3, this claim claims “at least one actuator, in particular at least one cable winch” (see line 7).  This limitation renders the claim indefinite because the limitation is unclear as to whether or not at least one cable winch is being positively claimed.  Is the limitation claiming at least one actuator comprising at least one cable winch?  For this office action, this limitation will be considered as claiming at least one actuator, and not necessary requiring at least one cable winch to be the at least one actuator.  Other actuator structure, that is not a cable winch, can meet the claimed at least one actuator.
Further regarding claim 3, this claim claims “is provided for the length adjustment of the first connecting means and optionally of the second connecting means” (see lines 7-8).  The use of the term “optionally” renders the claim indefinite because the term leaves the claim unclear as to whether or not at least one actuator is required for the second connection means.  Is at least one actuator being positively required for the second connection means?  For this office action, at least one actuator for the second connection means will not be considered as required to meet the above limitation.
Regarding claim 14, “the articulation point” (line 2) lacks antecedent basis.
Further regarding claim 14, “the slewing ring” (line 3) lacks antecedent basis.
Regarding claim 17, this claim claims “the connecting means is formed by a first connecting means, in particular
Further regarding claim 17, this claim claims “a second connecting means, in particular a stranding” (see lines 3-4).  This limitation renders the claim indefinite because the limitation is unclear as to whether or not a stranding is being positively claimed.  Is the limitation claiming a second connecting means comprising a stranding?  For this office action, this limitation will be considered as claiming a second connection means, and not necessary requiring the second connection means to be a stranding.  Other connection structure, that is not a stranding, can meet the claimed second connection means.
Further regarding claim 17, this claim claims “at least one actuator, in particular at least one cable winch” (see line 6).  This limitation renders the claim indefinite because the limitation is unclear as to whether or not at least one cable winch is being positively claimed.  Is the limitation claiming at least one actuator comprising at least one cable winch?  For this office action, this limitation will be considered as claiming at least one actuator, and not necessary requiring at least one cable winch to be the at least one actuator.  Other actuator structure, that is not a cable winch, can meet the claimed at least one actuator.
Further regarding claim 17, this claim claims “is provided for the length adjustment of the first connecting means and optionally of the second connecting means” (see lines 6-8).  The use of the term “optionally” renders the claim indefinite because the term leaves the claim unclear as to whether or not at least one actuator is required for the second connection means.  Is at least one actuator being positively required for the second connection means?  For this office action, at least one actuator for the second connection means will not be considered as required to meet the above limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pech (US Publication 2008/0203045 A1).
Regarding claim 1, Pech et al. (from here on just referred to as Pech) discloses a mobile lift crane (see figures 1-5) comprising:

A crane (see figures 1-5) comprising a main boom (22, see figure 1) and a rearwardly directed derrick boom (28, see figure 1) for bracing the main boom, wherein

a suspended ballast (34, see figures 1-3) is directly or indirectly (see figures 2-4) attached to the derrick head via connecting means (32 and/or 36, see figure 3), and 

at least one luffable, rearwardly aligned ballast adjusting boom (40, see figures 2-3) is provided, which acts on the connecting means (indirectly via arm 36, see figures 2-3) and influences the suspended ballast radius by its luffing angle (see figures 2-3).

Regarding claim 2, Pech further shows wherein the change of the luffing angle is effected by a change in distance between the derrick head and the ballast adjusting boom head (see figures 2-3).
Regarding claim 13, Pech further shows wherein at least one additional actuator (38, see figures 2-3) acting independently of the connecting means is provided for the luffing actuation of the ballast adjusting boom (see figures 2-3).
Regarding claim 14, Pech further shows wherein the articulation point of the ballast adjusting boom (40) is located close to the slewing ring of the uppercarriage (see figures 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pech (US Publication 2008/0203045 A1) in view of Mannesmann AG (DE 29723587 U1).
Regarding claim 3, Pech further shows wherein the connecting means (32) is formed by a first connecting means (32), such as a stranding (32), which connects the derrick head to the ballast adjusting boom (indirectly via arm 36), and a second connecting means (36), which connects the ballast adjusting boom head to the suspended ballast (see figures 2-3).
Pech does not explicitly disclose at least one actuator is provided for the length adjustment of the first connecting means.
Mannesmann AG (from here on just referred to as Mannesmann) discloses a crane (see figure 1) comprising a first connection means (6, also see paragraph 0015 attached machine translation) between a derrick head and a ballast adjusting boom (15, see figure 1).  Mannesmann teaches of an adjustment unit (16) connected to the first connection means (6) to change the distance between the ballast and the floor (see paragraph 0015 of provided machine translation).  Mannesmann further teaches that the adjustment unit can be a piston-cylinder unit (i.e. at least one actuator for length adjustment of the connecting means, see paragraph 0015 of provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the first connecting means of Pech by providing at least one actuator (such as a piston-cylinder) connected to the first connection means of Pech for the length adjustment of the first connecting means, to change the distance between the ballast and the floor as taught by Mannesmann, to provide structure to lower 

Regarding claim 17, Pech further shows wherein the connecting means (32) is formed by a first connecting means (32), such as a stranding (32), which connects the derrick head to the ballast adjusting boom (indirectly via arm 36), and a second connecting means (36), which connects the ballast adjusting boom head to the suspended ballast (see figures 2-3).
Pech does not explicitly disclose at least one actuator is provided for the length adjustment of the first connecting means.
Mannesmann AG (from here on just referred to as Mannesmann) discloses a crane (see figure 1) comprising a first connection means (6, also see paragraph 0015 attached machine translation) between a derrick head and a ballast adjusting boom (15, see figure 1).  Mannesmann teaches of an adjustment unit (16) connected to the first connection means (6) to change the distance between the ballast and the floor (see paragraph 0015 of provided machine translation).  Mannesmann further teaches that the adjustment unit can be a piston-cylinder unit (i.e. at least one actuator for length adjustment of the connecting means, see paragraph 0015 of provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the first connecting means of Pech by providing at least one actuator (such as a piston-cylinder) connected to the first connection means of Pech for the length adjustment of the first connecting means, to change the distance between the ballast and the floor as taught by Mannesmann, to provide structure to lower the ballast to a floor for purpose of repair or replacement of parts of the ballast, and/or to minimize slack of the stranding of the first connection means to prevent contact of the first connection means with other parts of the crane.    



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/